United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1747
Issued: May 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from a July 16, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 16, 2018 decision, OWCP received additional evidence and that appellant
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “the Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the period August 18, 2015 through October 31, 2016 causally related to her accepted bilateral
foot and ankle conditions.
FACTUAL HISTORY
On August 18, 2015 appellant, then a 48-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that standing while in the performance of duty caused injuries
to both feet. She stopped work that day. On September 18, 2015 OWCP accepted the claim for
bilateral plantar fibromatosis.
Appellant filed a claim for compensation (Form CA-7) for the period August 18 to
September 25, 2015.
In a development letter dated October 7, 2015, OWCP informed appellant that additional
medical evidence was necessary to establish her disability claim. It advised her of the type of
evidence needed to establish disability and afforded her 30 days to submit the necessary evidence.
In support of her disability claim, appellant provided an August 18, 2015 initial patient
evaluation from Dr. Jerry L. Franz, a specialist in occupational medicine and thoracic surgery.
Dr. Franz related seeing appellant for complaints of swelling and painful feet. He noted tenderness
to palpation of both feet, diagnosed bilateral plantar fasciitis, and ordered x-ray studies. On a duty
status report (Form CA-17) of even date Dr. Franz advised that appellant could not work. On
August 31, 2015 he noted his review of August 21, 2015 bilateral foot and ankle x-rays.3 Dr. Franz
diagnosed bilateral calcaneal spurring and bilateral foot and ankle arthritis. He reported that
appellant’s work duties required that she stand for long periods on concrete and uneven surfaces.
Dr. Franz opined that these work duties exacerbated her foot and heel pain, noting that the
underlying tissue was deformed and this contributed to her painful feet. On September 9, 2015 he
noted examination findings of pain to palpation of both feet and ankles with associated painful
range of motion. Dr. Franz diagnosed bilateral plantar fasciitis and noted that appellant’s daily
duties included constant standing on hard and uneven surfaces and lifting mail weighing up to 70
pounds, which she had done for 18 years and had resulted in the diagnosed condition. On a duty
status report also dated August 31, 2015 he diagnosed bilateral heel spurs, and advised that she
could not work, noting that she could not stand for greater than 15 minutes.
On September 28, 2015 Dr. Jaytinder S. Sandhu, a podiatrist, noted appellant’s complaints
of bilateral heel pain and reported that she was limping that day. He provided examination findings
of pain with palpation of plantar medial calcaneal tubercle. Ultrasound examination demonstrated
3

Right foot x-ray demonstrated no acute fracture or dislocation, mild-to-moderate osteoarthritis, moderate plantar
and mild dorsal calcaneal bony spurring, and osteopenic-appearing bony trabeculae. Right ankle x-ray demonstrated
no fracture or dislocation, mild osteoarthritis, an eight-by-eight millimeter plantar calcaneal bony spurring, and
osteopenic-appearing bony trabeculae. Left foot x-ray demonstrated no acute fracture or dislocation, osteopenicappearing bony trabeculae, and mild-to-moderate osteoarthritis of the left foot. Left ankle x-ray demonstrated no
fracture or dislocation, mild osteoarthritis, and moderate dorsal and plantar calcaneal bony spurring.

2

abnormal thickening of the medial band of the plantar fascia. Dr. Sandhu diagnosed foot pain and
chronic bilateral plantar fasciitis and recommended night splints and heel cups. In an October 26,
2015 report, he described examination findings, diagnosed chronic bilateral plantar fasciitis,
recommended physical therapy, and advised that appellant could return to full duty with no
restrictions.
On November 2, 2015 Dr. Franz noted that he took appellant off work until further notice,
and that he referred her to Dr. Sandhu for surgical evaluation only. He related that “unfortunately,
while Dr. Sandhu agreed with therapy recommendations, he arbitrarily and without jurisdiction”
advised that appellant could immediately return to full duty. Dr. Franz opined that this
recommendation by the specialist was not the intent of the referral and that it was contrary to his
opinion that she should be off of work pending therapy. He related that he advised appellant not
to return to work.
By decision dated December 3, 2015, OWCP denied appellant’s claim for disability
compensation beginning August 18, 2015, finding that the medical evidence of record was
insufficiently rationalized to establish total disability.
On March 15, 2016 appellant requested reconsideration. She continued to submit claims
for compensation (Form CA-7) for total disability.
A physical performance test dated November 4, 2015 demonstrated that appellant could
perform light physical duties.
Dr. Rory Allen, an osteopath specializing in family medicine, began treating appellant on
December 18, 2015. On an attending physician’s report (Form CA-20) dated that day, he noted
continued severe bilateral heel pain and checked a form box “yes,” indicating that this condition
was caused by employment. Dr. Allen also advised that appellant could not stand for greater than
five minutes and that she was totally disabled. On January 15, 2016 he reported that appellant’s
heel pain continued and that she was attending physical therapy. Dr. Allen found tenderness to
palpation in the plantar fascia region of both feet and diagnosed bilateral plantar fasciitis, bilateral
calcaneal spurs, and bilateral osteoarthritis of the feet. He continued to advise that she could not
work.
A physical performance examination on February 2, 2016 demonstrated that appellant
could perform light-to-medium activity.
In a report dated February 22, 2016, Dr. Allen indicated that he was in agreement with
Dr. Franz’s opinion relative to causation, diagnosis, and treatment. He advised that appellant had
shown good, but guarded progress with physical therapy, but continued to be unable to perform
her job duties. Dr. Allen maintained that the medical evidence supported keeping appellant off
work from August 18, 2015 to present due to the accepted severe bilateral plantar fasciitis. He
indicated that she could not stand on hard surfaces and could not work in any physical capacity
because she could not stand, walk, pull, crouch, lift, or perform any repetitive biomechanical
movements, and because she needed to attend physical therapy. Dr. Allen noted the findings on
the physical performance tests and concluded that, based on objective testing, appellant did not

3

have the physical capacity to return to work. On March 2, 2016 he reiterated that she was totally
disabled due to bilateral plantar fasciitis and calcaneal spurs.
In correspondence dated March 9, 2016, the employing establishment controverted
appellant’s disability claim.
By decision dated March 30, 2016, OWCP denied modification of the prior decision. It
noted that Dr. Sandhu had advised that appellant could return to full-duty work and found that the
opinions of Dr. Franz and Dr. Allen contained insufficient rationale to establish total disability.
On May 19, 2016 appellant requested reconsideration. She indicated that she had been
released to modified duty on April 11, 2016, but no work was available within her restrictions.
A March 15, 2016 physical performance test, ordered by Dr. Allen, demonstrated that
appellant could perform light-to-medium activity.
In reports dated April 1, 2016, Dr. Allen reiterated his findings and conclusions. On
April 5, 2015 he reported that appellant could return to modified duty. On May 3, 2016 Dr. Allen
advised that she could continue modified duty, but on May 31, 2016 again indicated that she was
totally disabled. On July 22, 2016 he indicated that appellant had noticed “much improvement”
in her symptoms. Dr. Allen noted examination findings of foot tenderness, left greater than right,
and diagnosed bilateral plantar fasciitis, improving slowly, and bilateral calcaneal spurs,
improving slowly. He advised that appellant should be off work until September 1, 2016.
By decision dated August 17, 2016, OWCP denied modification of the March 30, 2016
decision, finding that the evidence submitted was insufficient to establish total disability for the
period claimed.
Physical performance tests on July 12 and August 16, 2016 demonstrated that appellant
could perform light-to-medium activity.
By report dated August 25, 2016, Dr. Allen noted that appellant had no right foot
complaints and that the left foot was improving. He advised that she could not work because
continued weight-bearing and walking caused further inflammation and aggravation of her
condition. Dr. Allen reiterated his diagnoses and referred appellant for a consultation.
In reports dated September 1, 2016, Dr. Brian E. Straus, a Board-certified orthopedic
surgeon, noted that appellant had been referred to him by Dr. Allen. He described her employment
history, noting job duties that required prolonged standing, and her complaint of throbbing left
foot pain, less severe on the right. Dr. Straus documented physical examination findings and
reviewed x-rays.4 He diagnosed a partial tear of the left Achilles tendon. Dr. Straus noted that
appellant had failed one year of conservative treatment and continued to deal with symptoms
consistent with the diagnosed Achilles tendon tear. He recommended surgical repair and advised

4

Copies of Dr. Straus’ x-ray reports are not found in the case record.

4

that appellant was totally disabled from work. On September 8, 2016 Dr. Straus requested
authorization for surgery, which was authorized by OWCP on September 21, 2016.
Dr. Allen continued to submit reports. He noted Dr. Straus’ recommendation that appellant
have surgery to repair her left Achilles tendon and advised that appellant could not work.
On October 11, 2016 OWCP e-mailed the employing establishment. It noted that appellant
had claimed disability beginning August 18, 2015 and inquired as to whether light-duty work was
available for the period August 18, 2015 to present.
In an October 19, 2016 report, Dr. Jose G. Trevino, an occupational medicine physician,
noted seeing appellant for a preoperative clearance. He noted her complaint of left foot pain,
described examination findings, and cleared her for surgery.
In a report dated October 25, 2016, Dr. Allen reviewed appellant’s treatment since she
stopped work on August 18, 2015. He opined that she was totally disabled from work due to
severe bilateral plantar fasciitis because she could not stand on hard surfaces and could barely
stand for any length of time. Dr. Allen maintained that appellant had been wrongfully denied
disability benefits.
On October 31, 2016 Dr. Straus saw appellant for a preoperative appointment and advised
that she could not work. On November 1, 2016 he noted diagnoses of left insertional Achilles
tendinopathy and posterior calcaneal exostosis and indicated that he had performed Achilles
debridement and reconstruction and calcaneal exostectomy. Dr. Straus saw appellant in followup on November 8 and 14, 2016.
Appellant was placed on the supplemental rolls, effective November 1, 2016. Dr. Straus
and Dr. Allen continued to advise that appellant was totally disabled.
On December 22, 2016 OWCP informed Dr. Allen that appellant’s case had been accepted
for spontaneous rupture of flexor tendons, left lower leg, short Achilles tendon (acquired), left
ankle, calcaneal spur, left foot, and bilateral plantar fibromatosis.
By decision dated December 27, 2016, OWCP denied modification of its prior decisions,
finding that the evidence submitted was insufficient to establish total disability for the period
claimed.
On August 18, 2017 appellant requested reconsideration. She also continued to submit
medical evidence regarding medical treatment in 2017. The employing establishment offered
appellant a full-time modified mail handler position that she accepted on March 3, 2017.
Appellant returned to work in that position on March 13, 2017.
By decision dated February 20, 2018, OWCP denied modification of its prior decisions,
finding that the medical evidence of record was insufficient to establish total disability for the
period August 18, 2015 through October 31, 2016.
On April 20, 2018 appellant requested reconsideration. She submitted an unsigned report
from Dr. Allen’s office. This report noted the accepted conditions and advised that, based on

5

functional capacity evaluations and duty status reports, appellant was totally disabled beginning
August 18, 2015. Appellant also resubmitted Dr. Allen’s October 25, 2016 report. OWCP also
received medical evidence regarding appellant’s medical treatment in 2018.
By decision dated July 16, 2018, OWCP denied modification of the prior decisions, finding
that the medical evidence submitted did not provide a reasoned medical explanation to support
total disability from work for the period August 15, 2015 to October 31, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.6 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.7 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.8
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.9 Furthermore, whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative, and substantial medical
evidence.10
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.11 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific

5

Supra note 1.

6

See D.W., Docket No. 18-0644 (issued November 15, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005).

7

Id.

8

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

9

Id.

10

T.O., Docket No. 17-1177 (issued November 2, 2018); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

D.W., Docket No. 18-0644 (issued November 15, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

employment factors identified by the employee.12 Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.13
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant had stopped work on August 18, 2015 and filed claims for wage-loss
compensation beginning that day. On September 18, 2015 appellant’s occupational disease claim
was accepted for bilateral plantar fibromatosis. Following surgery on November 1, 2016, OWCP
accepted additional conditions of spontaneous rupture of flexor tendons, left lower leg, short
Achilles tendon (acquired), left ankle, and calcaneal spur, left foot. Appellant received
compensation on the supplemental rolls commencing November 1, 2016 and continued to receive
wage-loss compensation until she returned to modified duty on March 13, 2017.
Appellant’s attending physicians, first Dr. Franz and then Dr. Allen, consistently advised
that she was totally disabled from work beginning August 18, 2015 because she could not stand
on hard surfaces, due to her employment-related conditions. In his August 31, 2015 report,
Dr. Franz opined that her underlying tissue of the calcaneal aspect of the foot and heel were
deformed due to her standing on concrete surfaces and walking on hard surfaces which contributed
to her pain and inability to work. Additionally, Dr. Allen indicated that her condition of plantar
fasciitis was acquired to prolonged weight-bearing on hard surfaces. Although Dr. Sadhu, a
podiatrist, indicated on October 26, 2015 that appellant could return to full-duty work, at that time
the only accepted condition was bilateral plantar fibromatosis. Dr. Allen documented that, while
appellant’s right foot and ankle were improving, her left foot and ankle condition continued to
deteriorate, and on August 25, 2016 referred her to Dr. Straus. Dr. Straus, who performed the
November 1, 2016 surgery, saw appellant on September 1, 2018 at which time he noted appellant’s
job duties, diagnosed a partial tear of the Achilles tendon, and advised that appellant was totally
disabled from work.
Dr. Franz, Dr. Allen, and Dr. Straus provided affirmative opinions that appellant was
totally disabled due to her employment-related conditions. They accurately identified specific
employment factors which appellant claimed caused her condition and identified findings on
examination. Furthermore, Dr. Allen recommended that appellant undergo physical performance
testing and he relied upon the findings of such testing to note that she was incapable of returning
to any work due to an inability to stand.
The Board finds that while these reports, which demonstrated evidence of object right foot
and ankle findings, were insufficient to establish total disability for the from August 18, 2015
through October 31, 2016, this does not mean that they may be completely disregarded by OWCP.
12

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
13

D.W., supra note 11; Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

It merely means that their probative value is diminished.14 As delineated above, each physician
described physical findings which could preclude appellant from performing available light-duty
employment.
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that she was totally disabled from work,
with Dr. Franz and Dr. Allen indicating that her disability began on August 18, 2015. Their
opinions are not contradicted by any substantial medical or factual evidence of record. As noted,
Dr. Sadhu was not privy to the additional left foot and ankle conditions as they are conditions that
were not accepted until after the November 1, 2016 surgery, well after his involvement in this
claim. While the reports from appellant’s physicians are insufficient to meet her burden of proof
to establish her disability claim, they raise an uncontroverted inference between her bilateral foot
and ankle conditions and the identified employment factors and are sufficient to require OWCP to
further develop the medical evidence and the case record.15
The Board finds that the reports of appellant’s attending physicians are sufficient, given
the absence of any opposing medical evidence, to require further development of the claim.16
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.17 Accordingly, the Board will remand the case to OWCP. On remand OWCP shall
prepare a statement of accepted facts and refer appellant to an appropriate Board-certified
specialist for a second opinion examination. The specialist shall then provide a rationalized
medical opinion regarding whether the accepted foot and ankle conditions caused or contributed
to appellant’s claimed disability for work for the period August 18, 2015 through
October 31, 2016. Following this and any such further development deemed necessary, OWCP
shall issue a de novo decision on appellant’s claim.18
CONCLUSION
The Board finds that this case is not in posture for decision.

14

See R.G., Docket No. 17-1179 (issued February 8, 2018).

15

D.W., Docket No. 17-1884 (issued November 8, 2018).

16

Id.

17

See S.S., Docket No. 18-0397 (issued January 15, 2019).

18

See P.D., Docket No. 16-1171 (issued November 1, 2016).

8

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

